EXHIBIT 10.1
 
Performance Share Award Agreement
 
                This Performance Award Agreement (this “Agreement”) is made and
entered into as of ____________, ____ (the “Grant Date”) by and between Team,
Inc., a Delaware corporation (the “Company”) and ____________ (the “Grantee”).
 
WHEREAS, the Company has adopted the Team, Inc. 2006 Stock Incentive Plan (the
“Plan”) pursuant to which Performance Awards may be granted; and
 
WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant the award of Performance Awards provided
for herein.
 
NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:
 
1.           Grant of Performance Share Units.  Pursuant to Section VI of the
Plan, the Company hereby grants to the Grantee an Award of [____] Performance
Stock Units (the “Award”), which amount shall be subject to reduction by the
Committee as provided by this Agreement and the Plan.  Each Performance Stock
Unit (“PSU”) represents the right to receive one share of Common Stock, subject
to the terms and conditions set forth in this Agreement and the Plan.
 
2.           Performance Criteria.  Subject to adjustment as provided in Section
3 below, the Award shall become vested if the Company’s [Performance Measure] is
equal to [________] for the period commencing on [____ and ending on ____] (the
“Performance Period”).  For purposes of this provision, [Performance Measure]
shall be determined based on the financial information reported in the Company’s
quarterly and annual reports filed with the Securities and Exchange Commission,
provided that such amount shall be adjusted to take into account income charges
for restructuring, extraordinary, unusual or non-recurring items, discontinued
operations and cumulative effect of accounting changes, each as defined by
Generally Accepted Accounting Principles or changes in tax laws, as identified
on the face of the income statements or in the footnotes thereto, or in the
Management Discussion and Analysis section of the Company’s annual report.
 
3.           Additional Performance Goals.  Pursuant to Section 6.4 of the Plan,
the Committee has retained the right to eliminate or reduce the number of shares
of stock which are subject to any Performance Based Award.  On or before [___],
the Committee will review the Company’s overall performance based on the factors
provided in Exhibit 1 and will reduce the number of PSUs which are subject to
this Award.
 
4.           Determination of Performance.  Following completion of the
Performance Period and prior to [____], the Committee will review and certify in
writing whether the Performance Goal has been achieved.  At that time, the
Committee will decide whether to exercise its negative discretion to reduce the
number of PSUs subject to this Agreement as permitted by Section 3 above and
Section 6.4 of the Plan.  Following the issuance of this certification, the
number of PSUs that the Grantee shall earn, if any, shall be final, conclusive
and binding on the Grantee, and on all other persons, to the maximum extent
permitted by law.
 
 
 

--------------------------------------------------------------------------------

 
5.           Vesting of PSUs. The PSUs are subject to forfeiture until they
vest. Except as otherwise provided herein, the PSUs will vest and become
non-forfeitable on [____], subject to (i) the achievement of the Performance
Criteria, (ii) the exercise of the Committee’s discretion to reduce the number
of PSUs subject to this Award, and (iii) the Grantee's “Continuous Service” with
the Company from the Grant Date through [____].
 
6.           Termination of Continuous Service.
 
            6.1    Except as otherwise expressly provided in this Agreement, if
the Grantee's employment with the Company terminates for any reason at any time
prior to [_____], all of the PSUs shall be automatically forfeited upon such
termination of Continuous Service and neither the Company nor any Affiliate
shall have any further obligations to the Grantee under this Agreement.
 
           6.2    Notwithstanding Section 6.1, if the Grantee's Continuous
Service terminates during the Performance Period as a result of the Grantee's
death or Disability, the Grantee will vest on such date in a portion of the PSUs
determined by multiplying (i) [Target Award Number] by (ii) a fraction, the
numerator of which equals the number of days that the Grantee was employed
between [Start of Performance Period] and the date of death or Disability, and
the denominator of which equals [End of Performance Period]. Any remaining PSUs
subject to this Agreement shall be forfeited on the date of death or Disability.
 
7.           Effect of a Change in Control. If there is a Change in Control
during the Performance Period, the Grantee shall be vested in [Target Award
Level] PSUs on the effective date of the Change in Control, which amount shall
be paid no later than thirty (30) days following such Change in Control.  Any
remaining PSUs subject to this Agreement shall be forfeited on the date the
Change in Control occurs.
 
8.           Payment of PSUs. Payment in respect of the PSUs earned for the
Performance Period shall be made in shares of Common Stock and shall be issued
to the Grantee as soon as practicable following the vesting date and in any
event within sixty (60) days following the vesting date. The Company shall (i)
issue and deliver to the Grantee the number of shares of Common Stock equal to
the number of vested PSUs less applicable tax withholding, and (ii) enter the
Grantee's name on the books of the Company as the shareholder of record with
respect to the shares of Common Stock delivered to the Grantee.
 
9.               Transferability. Subject to any exceptions set forth in this
Agreement or the Plan, the PSUs or the rights relating thereto may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Grantee, except by will or the laws of descent and
distribution, and upon any such transfer by will or the laws of descent and
distribution, the transferee shall hold such PSUs subject to all of the terms
and conditions that were applicable to the Grantee immediately prior to such
transfer.
 
 
 

--------------------------------------------------------------------------------

 
10.           Rights as Shareholder; Dividend Equivalents.
 
             10.1    The Grantee shall not have any rights of a shareholder with
respect to the shares of Common Stock underlying the PSUs, including, but not
limited to, voting rights and the right to receive or accrue dividends or
dividend equivalents.
 
              10.2    Upon and following the vesting of the PSUs and the
issuance of shares, the Grantee shall be the record owner of the shares of
Common Stock underlying the PSUs unless and until such shares are sold or
otherwise disposed of, and as record owner shall be entitled to all rights of a
shareholder of the Company (including voting and dividend rights, if any).
 
11.           No Right to Continued Service. Neither the Plan nor this Agreement
shall confer upon the Grantee any right to be retained in any position, as an
Employee, Consultant or Director of the Company. Further, nothing in the Plan or
this Agreement shall be construed to limit the discretion of the Company to
terminate the Grantee's Continuous Service at any time, with or without Cause.
 
12.           Adjustments. If any change is made to the outstanding Common Stock
or the capital structure of the Company, if required, the PSUs shall be adjusted
or terminated in any manner as contemplated by Section 7 of the Plan.
 
13.           Tax Liability and Withholding.
 
             13.1    The Grantee shall be required to pay to the Company, and
the Company shall have the right to deduct from any compensation paid to the
Grantee pursuant to the Plan, the amount of any required withholding taxes in
respect of the PSUs and to take all such other action as the Company deems
necessary to satisfy all obligations for the payment of such withholding taxes.
As a condition of the receipt of this grant, prior to the vesting of the PSUs
Grantee hereby agrees to make such arrangements as the Company may require in
order to satisfy any federal, state, local or foreign withholding tax
obligations that the Company, in its sole discretion, determines may arise in
connection with the receipt of this grant or the issuance of shares of Common
Stock (the “Tax Obligations”). Grantee understands that the Company shall not be
required to issue any shares of Common Stock under the Plan unless and until
such Tax Obligations are satisfied.
 
              13.2    The Company intends, and Grantee hereby authorizes the
Company, to satisfy the Tax Obligations by withholding from the Grantee’s vested
PSUs the number of full shares of Common Stock having an aggregate market value
at that time of vesting equal to the amount the Company determines are equal to
the Tax Obligations, with the remainder to be satisfied by withholding from
Grantee’s wages or other cash compensation payable by the Company or your
employer. To the extent the Company determines that the number of PSUs or shares
of Common Stock withheld pursuant to this Paragraph is insufficient to satisfy
such Tax Obligations, Grantee hereby authorizes the Company or Grantee’s
employer to deduct from Grantee’s compensation the additional amounts necessary
to fully satisfy the Tax Obligations. If the Company chooses not to deduct such
amount from Grantee’s compensation, Grantee agrees to pay the Company, in cash
or by check, the additional amount necessary to fully satisfy the Tax
Obligations. Grantee hereby agrees to take any further actions and execute any
additional documents as may be necessary to effectuate the provisions of this
Paragraph.
 
 
 

--------------------------------------------------------------------------------

 
 13.3                 Notwithstanding any action the Company takes with respect
to any or all income tax, social insurance, payroll tax, or other tax-related
withholding (“Tax-Related Items”), the ultimate liability for all Tax-Related
Items is and remains the Grantee's responsibility and the Company (i) makes no
representation or undertakings regarding the treatment of any Tax-Related Items
in connection with the grant, vesting or settlement of the PSUs or the
subsequent sale of any shares, and (ii) does not commit to structure the PSUs to
reduce or eliminate the Grantee's liability for Tax-Related Items.
 
14.           Non-competition and Non-solicitation.
 
             14.1    In consideration of the PSUs, the Grantee agrees and
covenants not to:
 
(a)           contribute his or her knowledge, directly or indirectly, in whole
or in part, as an employee, officer, owner, manager, advisor, consultant, agent,
partner, director, shareholder, volunteer, intern or in any other similar
capacity to an entity engaged in the same or similar business as the Company and
its Affiliates, including those engaged in the business of specialty maintenance
and construction services required in maintaining high temperature and high
pressure piping systems and vessels utilized extensively in heavy industry,
which service includes, but is not limited to, inspection and assessment, field
heat treating, leak repair, fugitive emissions control, hot tapping, field
machining, technical bolting, field valve repair asset integrity and reliability
management services and products involving advanced inspection and engineering
assessment and the sale and service of waterworks valves and any other services
Team currently provides for a period of two (2) years following the Grantee's
termination of Continuous Service;
 
(b)           directly or indirectly, solicit, hire, recruit, attempt to hire or
recruit, or induce the termination of employment of any employee of the Company
or its Affiliates for eighteen (18) months following the Grantee's termination
of Continuous Service; or
 
(c)           directly or indirectly, solicit, contact (including, but not
limited to, e-mail, regular mail, express mail, telephone, fax, and instant
message), attempt to contact or meet with the current customers of the Company
or any of its Affiliates for purposes of offering or accepting goods or services
similar to or competitive with those offered by the Company or any of its
Affiliates for a period of two (2) years following the Grantee's termination of
Continuous Service.
 
14.2           If the Grantee breaches any of the covenants set forth in Section
14.1:
 
(a)           all unvested PSUs shall be immediately forfeited; and
 
(b)           the Grantee hereby consents and agrees that the Company shall be
entitled to seek, in addition to other available remedies, a temporary or
permanent injunction or other equitable relief against such breach or threatened
breach from any court of competent jurisdiction, without the necessity of
showing any actual damages or that money damages would not afford an adequate
remedy, and without the necessity of posting any bond or other security. The
aforementioned equitable relief shall be in addition to, not in lieu of, legal
remedies, monetary damages or other available forms of relief.
 
 
 

--------------------------------------------------------------------------------

 
15.           Compliance with Law. The issuance and transfer of shares of Common
Stock in connection with the PSUs shall be subject to compliance by the Company
and the Grantee with all applicable requirements of federal and state securities
laws and with all applicable requirements of any stock exchange on which the
Company's shares of Common Stock may be listed. No shares of Common Stock shall
be issued or transferred unless and until any then applicable requirements of
state and federal laws and regulatory agencies have been fully complied with to
the satisfaction of the Company and its counsel.
 
 16.           Notices. Any notice required to be delivered to the Company under
this Agreement shall be in writing and addressed to the Chief Legal Officer of
the Company at the Company's principal corporate offices. Any notice required to
be delivered to the Grantee under this Agreement shall be in writing and
addressed to the Grantee at the Grantee's address as shown in the records of the
Company. Either party may designate another address in writing (or by such other
method approved by the Company) from time to time.
 
17.           Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Texas without regard to conflict of law
principles.
 
18.           Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Grantee or the Company to the Committee for
review. The resolution of such dispute by the Committee shall be final and
binding on the Grantee and the Company.
 
19.           PSUs Subject to Plan. This Agreement is subject to the Plan as
approved by the Company's shareholders. The terms and provisions of the Plan, as
it may be amended from time to time, are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.
 
20.           Successors and Assigns. The Company may assign any of its rights
under this Agreement. This Agreement will be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement will be binding upon
the Grantee and the Grantee's beneficiaries, executors, administrators and the
person(s) to whom the PSUs may be transferred by will or the laws of descent or
distribution.
 
21.           Severability. The invalidity or unenforceability of any provision
of the Plan or this Agreement shall not affect the validity or enforceability of
any other provision of the Plan or this Agreement, and each provision of the
Plan and this Agreement shall be severable and enforceable to the extent
permitted by law.
 
 
 

--------------------------------------------------------------------------------

 
22.           Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled or terminated by the Company at any time, in its discretion.
The grant of the PSUs in this Agreement does not create any contractual right or
other right to receive any PSUs or other Awards in the future. Future Awards, if
any, will be at the sole discretion of the Company. Any amendment, modification,
or termination of the Plan shall not constitute a change or impairment of the
terms and conditions of the Grantee's employment with the Company.
 
23.           Amendment. The Committee has the right to amend, alter, suspend,
discontinue or cancel the PSUs, prospectively or retroactively; provided, that,
no such amendment shall adversely affect the Grantee's material rights under
this Agreement without the Grantee's consent.
 
24.           Section 162(m). All payments under this Agreement are intended to
constitute “qualified performance-based compensation” within the meaning of
Section 162(m) of the Code. This Award shall be construed and administered in a
manner consistent with such intent.
 
25.           Section 409A. This Agreement is intended to comply with Section
409A of the Code or an exemption thereunder and shall be construed and
interpreted in a manner that is consistent with the requirements for avoiding
additional taxes or penalties under Section 409A of the Code. Notwithstanding
the foregoing, the Company makes no representations that the payments and
benefits provided under this Agreement comply with Section 409A of the Code and
in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Grantee on
account of non-compliance with Section 409A of the Code.
 
26.           No Impact on Other Benefits. The value of the Grantee's PSUs is
not part of his or her normal or expected compensation for purposes of
calculating any severance, retirement, welfare, insurance or similar employee
benefit.
 
27.           Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which together will constitute
one and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.
 
28.           Acceptance. The Grantee hereby acknowledges receipt of a copy of
the Plan and this Agreement. The Grantee has read and understands the terms and
provisions thereof, and accepts the PSUs subject to all of the terms and
conditions of the Plan and this Agreement. The Grantee acknowledges that there
may be adverse tax consequences upon the vesting or settlement of the PSUs or
disposition of the underlying shares and that the Grantee has been advised to
consult a tax advisor prior to such vesting, settlement or disposition.
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 


 

 
TEAM, INC.
 
 
By: ________________________
Name: _____________________
Title: ______________________
 
 
ACCPETED AND AGREED:
 
 
GRANTEE
By: _________________________
Name: _______________________
Date: ________________________
 
   



 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Performance Share Award Agreement


Exhibit 1

 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------